Citation Nr: 1632807	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  14-15 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Evaluation of degenerative joint disease of the left elbow, initially rated as 10 percent disabling.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1987 to July 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2016, the Veteran testified before the undersigned at a Travel Board hearing.  A copy of the hearing transcript is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a rating greater than 10 percent for his service-connected left elbow disability.  At his hearing in May 2016, he testified that his primary limitations were painful motion, loss of strength, hyperextension and more severe functional limitations when his elbow reached a 90 degree angle.  Notably, the Veteran also experiences functional limitations due to a nonservice-connected left shoulder disability. 

After the hearing, the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the prior VA examination reports reveal that range of motion testing for both elbows in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, a new VA examination is necessary.

The Veteran asserts that he has a right knee disorder, which is related to a slip and fall injury which occurred in approximately 1988.  The evidence reflects that he has been diagnosed with mild degenerative arthritis of the right knee.  Although the injury is not documented, the Board accepts the Veteran's testimony of right knee injury in service.  Accordingly, the Board finds that the Veteran should be afforded a VA examination to determine whether he manifests any residuals from his reported falling injury.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. §°3.159(c)(4).

The Board observes that the Veteran testified that he was treated at St. Johns Hospital for his right knee several years after his discharge from service.  According to the Veteran, he was treated there in 1994 and/or 1995.  However, the Veteran's treatment records from St. Johns Hospital have not been associated with his claims file.  The RO must make every effort to obtain these records.

Furthermore, the Veteran reported seeking treatment at the Fayetteville VA medical center for his right knee in 1991 and again in 2011.  VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38°U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  All available VA treatment records related to the Veteran's right knee disorder should be associated with the Veteran's claims file.  

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran has not formally filed a claim of entitlement to a TDIU.  However, at his May 2016 hearing before the undersigned, the Veteran alleged that his service-connected disabilities - including the left elbow disability on appeal - preclude him from obtaining or maintaining gainful employment.  Therefore, a TDIU claim is raised by the record in this case.  The TDIU claim has not yet been adjudicated by the RO.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU, and allow for a reasonable period to respond.  

2.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claim on appeal.  In particular, treatment records from the VA medical center in Fayetteville, Arkansas from 1991 and 2011 are to be associated with the claims file; if such records are unavailable, it must be noted in the record.

3.  After obtaining any necessary authorization from the Veteran, obtain his medical records from St. Johns Hospital, as well as any other private medical providers identified by the Veteran.

4.  After any additional records are associated with the claims file, the AOJ should secure the appropriate VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected left elbow disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  The examination should include a statement as the effect of the Veteran's service-connected left elbow disability on his occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA knee examination must include range of motion testing for both elbows in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Additionally, the examiner should evaluate whether there is clinical evidence of hyperextension, loss of strength and functional limitations beginning at 90 degrees attributable to the service-connected left elbow disability.

5.  The Veteran should be also be afforded a VA orthopedic examination to determine the nature and etiology of any right knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current right knee disorder is related to any event or injury during service, to include the reported twisting injury in approximately 1988.  In so doing, the examiner is requested to accept as true the Veteran's description of injury and treatment for a twisting injury in 1988 even though not documented in the service treatment records.  The examiner is free to comment as to whether there is any medical reason to accept or reject the Veteran's contention of manifesting a chronic right knee disability since the 1988 injury in light of the entire evidentiary record, including the lay and medical evidence existing at the time of service separation. 

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the evidence of record and any relevant medical literature, must accompany each opinion provided.

6.  Thereafter, the claims file should be forwarded to a VA vocational specialist for review.  The vocational specialist is requested to address the functional effects that the Veteran's service-connected hypertensive heart disease, tinnitus, hypertension, left elbow, gastritis with ascites, thoracolumbar spine and bilateral hearing loss disabilities have (alone or in combination) on his ability to secure or follow a substantially gainful occupation.

When addressing the functional effects, the examiner should consider the Veteran's level of education, special training, and previous work experience but must not consider the Veteran's age or any nonservice-connected disabilities.  The examiner should also consider the effects, if any, of medications taken to treat service-connected disability on the Veteran's ability to secure or follow a substantially gainful occupation.

7.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.   If any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

